IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,991-01


                   EX PARTE JECORI DEWAYNE HOWARD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 12-0142X IN THE 71ST DISTRICT COURT
                            FROM HARRISON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to twenty

years’ imprisonment1. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective because he informed Applicant that the

State had a DNA match to him, which caused him to accept a guilty plea. Applicant has alleged facts


       1
          The habeas record is conflicted regarding the sentence. The docket sheet states that
Applicant was sentenced to twenty years’ imprisonment on March 12, 2014, but the only
judgment in the habeas record shows that he was sentenced to eight years’ imprisonment on
November 14, 2012. The judgment in the record does not appear to be a judgment for deferred
adjudication, stating that Applicant was sentenced to “8 years Institutional Division, TDCJ” and
orders the sentence to be executed.
                                                                                                       2

that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to

respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall make findings as to

the history of Applicant’s sentencing and judgments to clarify the discrepancy in the habeas record.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). The district clerk shall supplement the

record with any judgments placing Applicant on deferred adjudication or any judgements revoking

deferred adjudication. Any extensions of time must be requested by the trial court and obtained from

this Court.
                       3

Filed: April 1, 2020
Do not publish